PER CURIAM.
We have for review an order assessing attorney’s fees against appellant under section 57.105, Florida Statutes (1987). We affirm.
Appellant’s suit was dismissed for want of prosecution, and no appeal was taken from that order. Thereafter appellee New-bold moved for, and was awarded, attorney’s fees under section 57.105, Florida Statutes (1987). Appellant challenges that award, contending that section 57.105 is inapplicable to a suit brought under Florida’s election laws. We reject that assertion, for the applicable statutes contain no such limitation. Section 57.105 was a remedy available to appellee Newbold and, on this record, the trial court properly found appellee was entitled to relief.1
Appellant also contends that there was insufficient evidence to support the $2,500 awarded. As appellant has not included in the record a transcript or a statement of proceedings, see Fla.R.App.P. 9.200(b)(4), we are unable to evaluate the merits of that portion of her appeal. See Applegate v. Barnett Bank, 377 So.2d 1150, 1152 (Fla.1979); South Florida Apartment Ass’n v. Dansyear, 347 So.2d 710 (Fla. 3d DCA), cert. denied, 354 So.2d 985 (Fla.1977). Since the proceedings below arrive here clothed with a presumption of correctness, and since appellant has not carried her burden of demonstrating error, we affirm.

. The fact that the suit was dismissed for want of prosecution has no bearing on the analysis under section 57.105.